       Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ERIC LUCHETTI,

               Plaintiff,

v.                                                                 No. CIV 20-1232 RB/JFR

THE NEW MEXICO STATE PERSONNEL BOARD, aka
THE NEW MEXICO STATE PERSONNEL OFFICE, a state
agency, and JUSTIN NAJAKA, former Director of the State
Personnel Board, individually, and PAMELA COLEMAN,
current Director of the State Personnel Office and current
Chair of the State Personnel Board, and ROBERT ROJO,
Team Lead of Employee Relations Department, individually,

and

THE NEW MEXICO CORRECTIONS DEPARTMENT, aka
THE NEW MEXICO DEPARTMENT OF CORRECTIONS, a
state agency, and former Acting Secretary MELANIE MARTINEZ,
current Secretary ALISHA TAFOYA-LUCERO, and Deputy
Director GERMAN FRANCO, individually,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       In 2016 the New Mexico Department of Corrections (DOC) terminated Plaintiff Eric

Luchetti as an employee. Luchetti successfully appealed the discharge to the New Mexico State

Personnel Board (SPB). Luchetti was reinstated and received an award of back pay, but according

to state regulations, this amount was offset by earnings Luchetti received from social security

disability benefits, unemployment compensation, and other income during the period between his

termination and reinstatement. Luchetti appealed the back pay award in state court, which affirmed

the award. Luchetti did not timely appeal the state court decision, but instead filed a second

complaint in state court to add certain state and federal claims. Defendants removed the second
           Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 2 of 16




lawsuit to this Court and now move to dismiss Luchetti’s lawsuit. As discussed below, the Court

will dismiss Luchetti’s federal law claims and remand the remaining claims to the state court.

I.         Statement of Facts

           Luchetti, a resident of Santa Fe County, New Mexico, worked full-time at the DOC. (Doc.

23 (2d Am. Compl.) ¶¶ 2, 6.) The DOC terminated Luchetti’s employment in 2016. (Id. ¶ 6.)

Luchetti filed a charge of discrimination form with the New Mexico Human Rights Bureau,

alleging that the termination was related to a documented disability and thus constituted

discrimination. (Id.) Luchetti had previously been determined disabled and received benefits from

the Social Security Administration (SSA). (Id. ¶ 2.) Luchetti successfully appealed his termination

to the SPB and later dismissed his charge of discrimination. (Id. ¶ 6.)

           Pursuant to N.M. Stat. Ann. § 10-9-18(F), the SPB reinstated Luchetti to his position with

the DOC on December 4, 2017, and awarded back pay. (Id. ¶ 7.) Pursuant to N.M. Code R.

§ 1.7.12.23(B), 1 the SPB offset the back pay award by over $36,000, which represented (in relevant

part) amounts Luchetti received in disability payments from the SSA and unemployment

compensation from the state during the pendency of his appeal. (Id. ¶¶ 5, 9, 17.) The SPB awarded

$6,889.12 in back pay, and Luchetti appealed the award to the state district court. (See id. ¶¶ 7–8.)

See also Luchetti v. N.M. State Pers. Bd., D-101-CV-201901846, Notice of Appeal (1st Jud. Dist.




1
    N.M. Code R. § 1.7.12.23 provides:
          A. The board may order agencies to reinstate appellants with back pay and benefits. Such appellants
          shall be reinstated to their former position, or to a position of like status and pay, that they occupied
          at the time of the disciplinary actions.
          B. In the event the board’s order includes any back pay, the appellant shall provide the agency with
          a sworn statement of gross earnings, unemployment compensation, and any other earnings,
          including but not limited to disability benefits received by the appellant since the effective date of
          the disciplinary action. The agency shall be entitled to offset earnings, unemployment compensation
          and any other earnings received during the period covered by the back pay award against the back
          pay due. The hearing officer shall retain jurisdiction of the case for the purpose of resolving any
          disputes regarding back pay.

                                                              2
       Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 3 of 16




N.M. July 12, 2019). In his original appeal to the state court, Luchetti named only the SPB as a

defendant and asserted a claim that “questioned the validity of the [SPB’s] regulation, [Rule]

§ 1.712.23(B) (the regulation governing offsets to back pay awards), as being beyond the authority

granted under N.M. Stat. Ann. § 10-9-18(F).” (Doc. 30 at 3 (citing Luchetti, D-101-CV-

201901846, Notice of Appeal, at *2–3).) Luchetti moved to amend his appeal to add defendants

and claims under the Fraud Against Taxpayers Act (FATA), N.M. Stat. Ann. §§ 44-9-1–14, the

Whistleblower Protection Act (WPA), N.M. Stat. Ann. §§ 10-16C-1–6 (2010), and the New

Mexico Human Rights Act (HRA), N.M. Stat. Ann. §§ 28-1-1–14. See Luchetti, D-101-CV-

201901846, Mot. for Leave to File 1st Am. Notice of Appeal (1st Jud. Dist. N.M. July 26, 2019).

The state court allowed Luchetti to add the defendants, but it denied his request to add new claims.

See id., Order Gr. in Part, Den. in Part, Pet’r’s Mot. for Leave to File 1st Am. Notice of Appeal

(1st Jud. Dist. N.M. Jan. 14, 2020).

       On May 12, 2020, Luchetti filed a sealed Complaint for Damages in state district court.

Luchetti v. N.M. State Pers. Bd., D-101-CV-2020-01056, Compl. (1st Jud. Dist. N.M. May 12,

2020). He did this as a work-around to add the claims the state court denied in his first case, as the

two-year statute of limitation was about to run on his claim under the WPA. (See 2d Am. Compl.

¶ 8.) In his initial complaint in the second case, he omitted the claim under the HRA and added a

claim under the New Mexico Tort Claims Act (NMTCA), N.M. Stat. Ann. §§ 41-4-1–30. (See

Doc. 9-1 at 16–17.) Luchetti later filed an amended complaint in his second case, adding federal

claims under 42 U.S.C. §§ 1983 and 1985(3). (See id. at 19, 37–43.) Defendants thereafter removed

the second lawsuit, D-101-CV-2020-01056, to this Court on November 25, 2020. (Doc. 1.)

       Luchetti has since filed a Second Amended Complaint and asserts the following claims:

Count I: violation of the FATA against all Defendants; Count II: violation of the WPA against the


                                                  3
        Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 4 of 16




Agency Defendants (the State Personnel Office (SPO) and the DOC); Count III: civil conversion

under § 41-4-6 of the NMTCA against all Defendants; Count IV: discrimination on the basis of

disability and retaliation for protected first amendment speech in violation of the First and Fifth

Amendments, the Equal Protection Clause of the Fourteenth Amendment, and Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e–17, pursuant to 42 U.S.C. § 1983 against all

Individual Defendants, 2 and for injunctive relief against the SPO and DOC; and Count V:

retaliation against all Individual Defendants pursuant to 42 U.S.C. § 1985(3). (See 2d Am. Compl.

at 13–24.)

        Defendants have filed two motions to dismiss: one regarding Luchetti’s state claims (Doc.

30), and one regarding his federal claims (Doc. 31; see also Docs. 57–58 (Rojo’s notices of

joinder).) The Court will grant the motion to dismiss the federal claims and remand the state claims.

II.     Legal Standards

        A.       Motion to Dismiss

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Emps.’ Ret. Sys. of R.I. v.

Williams Cos., 889 F.3d 1153, 1161 (10th Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(quotation omitted). The Court will “accept as true ‘all well-pleaded factual allegations in a

complaint and view these allegations in the light most favorable to the plaintiff.’” Schrock v.

Wyeth, Inc., 727 F.3d 1273, 1280 (10th Cir. 2013) (quotation omitted).



2
  Luchetti refers to Martinez, Tafoya-Lucero, Franco, Najaka, Coleman, and Rojo as the “Individual Defendants.”
(See 2d Am. Compl. ¶ 2.)

                                                      4
       Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 5 of 16




       B.      Judicial Notice

       “[W]hile ordinarily, a motion to dismiss must be converted to a motion for summary

judgment when the court considers matters outside the complaint, see Fed. R. Civ. P. 12(d), matters

that are judicially noticeable do not have that effect . . . .” Genesee Cty. Emps.’ Ret. Sys. v.

Thornburg Mortg. Sec. Tr. 2006-3, 825 F. Supp. 2d 1082, 1122 (D.N.M. 2011) (citation omitted).

Here, the Court takes judicial notice of materials from the related state cases in deciding the

motions to dismiss. See Pace v. Swerdlow, 519 F.3d 1067, 1072 (10th Cir. 2008) (finding that

“district court was correct in considering [the state court’s file] on a motion to dismiss under Fed.

R. Civ. P. 12(b)(6)”).

III.   Luchetti concedes to dismissal of the claim brought under § 1985 as to all Defendants
       and of the claim brought under § 1983 as to the SPB and the DOC.

       In their motion to dismiss Luchetti’s federal claims, Defendants assert that the claims

brought against the SPB and DOC under 42 U.S.C. §§ 1983 and 1985 are improper and must be

dismissed. (Doc. 31 at 5.) “The Eleventh Amendment to the United States Constitution bars suits

in federal court for damages against states, state agencies, and state officials in their official

capacities unless the state unequivocally waives its immunity or Congress expressly abrogates the

immunity by creating a statutory cause of action.” Derringer v. Denko, No. CV 03-0290

MCA/LAM, 2003 WL 27384757, at *3 (D.N.M. Dec. 22, 2003), aff’d, 126 F. App’x 901 (10th

Cir. 2005) (citing Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 97–102 (1984)). A

plaintiff may not file suit against state agencies unless the state has waived its immunity, and

Luchetti does not argue that New Mexico waived its immunity for his claims against the agency

defendants under §§ 1983 and 1985. See id.; Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir.

2002). (See also Doc. 42.) “[T]he United States Supreme Court and the Tenth Circuit have



                                                 5
       Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 6 of 16




determined that Congress’ passage of 42 U.S.C. §§ . . . 1983 [and] 1985 . . . did not abrogate the

state’s sovereign immunity.” Derringer, 2003 WL 27384757, at *3 (citations omitted). Further,

state agency defendants are not “persons” for purposes of claims under § 1983. See Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989). The Tenth Circuit has opined that the same concerns

underlying claims against state officials under § 1983 also apply to claims under § 1985. Bisbee v.

Bey, 39 F.3d 1096, 1101 (10th Cir. 1994).

       Luchetti concedes that his claims against the SPB and the DOC under §§ 1983 and 1985

are improper. (See Doc. 42 at 23.) He goes one step further and admits that his entire claim under

§ 1985 is improper, as that section “is limited to conspiracies with some claim of racial bias.” (Id.)

See also United Bhd. of Carpenters & Joiners of Am., Loc. 610, AFL-CIO v. Scott, 463 U.S. 825,

836 (1983) (noting that “it is a close question whether § 1985(3) was intended to reach any class-

based animus other than animus against Negroes and those who championed their cause”);

Martinez v. N.M. Dep’t of Health, No. CIV 404-1326 JB/RLP, 2006 WL 4079690, at *7 (D.N.M.

Dec. 4, 2006) (noting that “[t]he Tenth Circuit has consistently dismissed § 1985(3) claims devoid

of racial, discriminatory animus”). As Luchetti has conceded to dismissal of these claims, the Court

will dismiss Count IV as to the SPB and the DOC and Count V in its entirety.

IV.    The Court will dismiss the claim brought under 42 U.S.C. § 1983 against the
       Individual Defendants.

       In Count IV, Luchetti alleges that the Defendants’ actions in promulgating and enforcing

Rule § 1.7.12.23(B), which he contends “facially and without rational basis discriminates against

persons with disabilities” and “retaliates against persons who have properly appealed their

terminations to the SPO and won[,]” violated his constitutional and statutory rights. (2d Am.




                                                  6
        Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 7 of 16




Compl. ¶¶ 40–41.) Luchetti advances novel theories to hold Defendants 3 liable under

§ 1983. As best the Court can make out, Luchetti claims: (1) Defendants took his property in

violation of the Fifth and Fourteenth Amendments and Title VII by reducing his back pay award

by amounts he received via disability and unemployment benefits; and (2) Defendants retaliated

against him for exercising his right to petition the government for his wrongful termination by

reducing his back pay award in violation of the First Amendment. (See id. ¶¶ 37–47; Doc. 42.)

Defendants argue that they are entitled to qualified immunity because their conduct did not violate

Luchetti’s constitutional or statutory rights, and even if it did, there was no clearly established law

to put them on notice that their conduct violated his rights. (See Doc. 31 at 7–14.)

        “In assessing a qualified immunity defense” in the context of a motion to dismiss, the Court

“must determine whether the plaintiff pled facts indicating: (1) the defendant violated a statutory

or constitutional right and (2) that right was ‘clearly established’ at the time of the challenged

conduct.” Crall v. Wilson, 769 F. App’x 573, 575 (10th Cir. 2019) (citing Ashcroft v. al-Kidd, 563

U.S. 731, 735 (2011)). Courts may address the prongs of this analysis in either order; if the plaintiff

fails to meet his burden on either prong, the defendant prevails. See Cummings v. Dean, 913 F.3d

1227, 1239 (10th Cir.), cert. denied, Cummings v. Bussey, 140 S. Ct. 81 (2019); see also al-Kidd,

563 U.S. at 735 (noting that “courts have discretion to decide which of the two prongs of qualified-

immunity analysis to tackle first”) (citation omitted). “Courts should think carefully before

expending scarce judicial resources to resolve difficult and novel questions of constitutional or

statutory interpretation that will have no effect on the outcome of the case.” Al-Kidd, 563 U.S. at

735 (quotation marks and citation omitted). Here, the Court finds that Luchetti largely fails to



3
 When discussing the parties’ arguments regarding qualified immunity, the Court’s references to “Defendants” refers
specifically to the Individual Defendants—Martinez, Tafoya-Lucero, Franco, Najaka, Coleman, and Rojo.

                                                        7
       Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 8 of 16




make out a violation of his constitutional or statutory rights. Even if he had, he has not

demonstrated that clearly established law put Defendants on notice that their conduct in

promulgating and/or enforcing Rule § 1.7.12.23(B) violated his rights. Nor has Luchetti developed

any cogent argument that Defendants’ conduct here so obviously violated a constitutional or

statutory right “that it is not necessary for [him] to show clearly established existing law

prohibiting such conduct.” See Estate of Ceballos v. Husk, 919 F.3d 1204, 1218 (10th Cir. 2019).

       A.      Luchetti has not shown clearly established law that put Defendants on notice
               that their conduct violated his rights under the Fifth or Fourteenth
               Amendments or Title VII.

       Luchetti first asserts that he “had a well-established property right conferred by New

Mexico common law” in his full back pay award. (Doc. 42 at 10.) Luchetti argues that Defendants

violated his rights under the Fifth and Fourteenth Amendments and Title VII because the

promulgation and enforcement of Rule § 1.7.12.23(B) discriminated against him and denied him

equal protection of the laws by offsetting his back pay award by the amount of social security

benefits he received due to his disability. (2d Am. Compl. ¶¶ 39, 44; Doc. 42 at 7–18.)

       Defendants do not argue that Luchetti has failed to establish a property right in his back

pay and/or benefits. (See Doc. 51 at 3.) Instead, they argue that Luchetti fails to cite authority that

clearly established that offsetting his back pay award pursuant to Rule § 1.7.12.23(B) violated his

constitutional or statutory rights. (See id. at 3–4.) For his part, Luchetti does not even attempt to

show how the facts as alleged in his Second Amended Complaint make out a prima facie claim for

denial of equal protection or discrimination under the Fifth or Fourteenth Amendments or Title

VII. (See generally Doc. 42.) Instead, Luchetti copies and pastes block quotes from several cases

without applying the law to the facts of his own claims. The Court declines to address the elements

of his § 1983 claims on his behalf and instead turns to the second prong of the qualified immunity


                                                  8
       Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 9 of 16




analysis—whether the law was clearly established.

        Luchetti asserts that Copelin-Brown v. New Mexico State Personnel Office, 399 F.3d 1248

(10th Cir. 2005) both directs a finding that Rule § 1.7.12.23(B) violates his rights and provides

clearly established law for his equal protection claim. (See Doc. 42 at 15–16.) In Copelin-Brown,

employees of the SPO challenged N.M. Code R. § 1.7.11.10, a regulation that “applied only to

employees who [were] physically or mentally unable to perform their jobs” and provided that such

employees who were terminated due to disability did not have the right to an appeal. See 399 F.3d

at 1252. The regulation applicable to non-disabled employees allowed for an appeal. See id. The

Tenth Circuit found that the regulation violated the disabled employees’ right to equal protection

because there was no rational basis for the SPO to treat disabled employees differently. Id. at 1255–

56. The defendants, SPO directors and supervisors, argued they were entitled to qualified

immunity because they were following a regulation. Id. at 1256. The Tenth Circuit disagreed,

noting that whether defendants followed a regulation is but one factor to consider in deciding

whether conduct was objectively reasonable. Id. (citing Roska v. Peterson, 328 F.3d 1230, 1252–

53 (10th Cir. 2003)). It held that the defendants had “expertise in the hiring and firing of state

employees” and in “relevant state and federal law” that had for decades required that the state

“provide an opportunity for a hearing whenever a permanent state employee is terminated.” Id.

(citation omitted). Consequently, the court found that the law was “clearly established and a

reasonable director or supervisor of the state SPO would have known that his or her activity

violated Ms. Copelin-Brown’s constitutional rights.” Id. at 1257.

        Copelin-Brown is not on point. Luchetti contends that Rule § 1.7.12.23(B) “reaches out to

specifically identify disabled persons[] and their disability benefits as a specific target of their off-

set rule . . . .” (Doc. 42 at 15.) Yet, Rule § 1.7.12.23(B) dictates only that an appellant shall disclose


                                                    9
      Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 10 of 16




earnings (including social security benefits) and provides that the agency is entitled to offset

earnings against any back pay due. The Rule does not require the agency to offset back pay with

any one type of earning. Copelin-Brown neither dictates a finding that the regulation here

discriminates against disabled individuals nor provides clearly established law that would put

Defendants on notice that their conduct violated Luchetti’s constitutional or statutory rights.

        Luchetti also heavily relies on the collateral source rule, a New Mexico common law rule

of evidence, which provides that “[c]ompensation received from a collateral source does not

operate to reduce damages recoverable from a wrongdoer.” Pipkins v. TA Operating Corp., 466 F.

Supp. 2d 1255, 1258 (D.N.M. 2006) (quoting Trujillo v. Chavez, 76 N.M. 703, 417 P.2d 893, 897

(1966)). In other words, the collateral source rule allows a plaintiff to “recover ‘his full losses from

the responsible defendant, even though he may have recovered part of his losses from a collateral

source.’” Id. (quoting McConal Aviation, Inc. v. Com. Aviation Ins. Co., 799 P.2d 133, 136

(1990)); see also Sunnyland Farms, Inc. v. Cent. N.M. Elec. Coop., Inc., 301 P.3d 387, 400–01

(N.M. 2013) (discussing rule).

        Luchetti argues that the decision in Smith v. FDC Corp., 787 P.2d 433 (N.M. 1990) clearly

establishes his right to his full back pay award. (Doc. 42 at 8–9.) In that case, an employee sued

his employer for age and race discrimination under the NMHRA. Smith, 787 P.2d at 435. The

district court found in Smith’s favor and awarded damages and FDC appealed, arguing that the

damages award should have been offset by amounts Smith earned through public assistance and

social security. Id. at 436, 439. The New Mexico Supreme Court determined that “[p]ublic

assistance and social security constitute benefits from a collateral source, and they are not subject

to offset from an award of damages.” Id. at 440 (citations omitted). It reasoned that these public

sources of “subsistence income do not constitute a windfall such that they should be offset against


                                                  10
      Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 11 of 16




a damage award, especially when considered in light of the discriminatory activities of FDC that

forced Smith and his family onto the public dole.” Id. Yet, Smith is distinguishable and cannot

provide authority to overcome the qualified immunity defense. First, Smith involved a private

corporate employer and a damages award under the HRA. The employer here is a state agency,

and damages were awarded pursuant to a state regulation. Neither Luchetti nor the Court has found

a case that discusses the collateral source rule in the context of a termination/reinstatement by a

state employer under N.M. Stat. Ann. § 10-9-18(F) or Rule § 1.7.12.23(B). More importantly,

Smith does not stand for the proposition that state actors who offset a back pay award with amounts

from collateral sources in violation of the collateral source rule violate the state employee’s

constitutional or statutory rights. The Smith decision simply affirmed the district court’s decision

declining to offset a damages award by amounts the plaintiff received from public assistance and

the SSA. See id.

       Luchetti next cites UJI 13-851 NMRA to argue that clearly established law put Defendants

on notice that their conduct violated his rights. (See 2d Am. Compl. at 2; Doc. 42 at 7.) This jury

instruction is relevant to a claim for damages that “arises from breach of an employment contract”

and provides that damages consist of “[t]he unpaid balance of the contract price, less . . . the amount

actually earned from other employment in the time made available as a result of the breach . . . .”

UJI 13-851 NMRA and Use Note (brackets and blank omitted). Again, however, Luchetti has not

offered any authority that mandates the use of UJI 13-851 in actions related to appeals from SPB

decisions. Moreover, it appears that the New Mexico Court of Appeals has explicitly determined

that damage awards rendered in SPB proceedings are not subject to the same remedies as other

breach-of-employment-contract cases. In Barreras v. State of New Mexico Corrections

Department, the New Mexico Court of Appeals was called upon to determine whether a state


                                                  11
        Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 12 of 16




employee, who was wrongfully discharged from employment with the DOC, “may elect to bypass

an administrative appeal to the [SPB], and instead file a lawsuit directly in district court on a theory

of breach of implied contract of employment based on” the State Personnel Act (SPA). 62 P.3d

770, 772 (N.M. Ct. App. 2002). The Barreras court found that “the employee’s remedies are

limited to those set forth in the [SPA]”—which would include those found in Rule

§ 1.7.12.23(B). See id. In reaching its decision, the Barreras court noted that “the relief afforded

in the [SPA] mirrors the core of what is ordinarily available as compensatory damages in a breach-

of-employment-contract lawsuit.” Id. at 774 (citing N.M. Stat. Ann. § 10-9-18(F)). The court

acknowledged that while a “successful claimant” in a breach-of-employment-contract action “may

win compensatory damages[,]” id. (citation omitted), an employee appealing an adverse

employment action under the SPA is not entitled to general compensatory damages, id. (citing

§ 10-9-18(F)). It went on to opine that “[t]o the extent that remedies under the [SPA]” are “less

than what an aggrieved employee might recover in court, such restrictions reflect a legislative

effort to balance the economic security needs of public employees with prudential considerations

for protecting the public treasury.” 4 Id. The Barreras decision cuts against a finding that the

Defendants here were on notice that following Rule § 1.7.12.23(B)’s language, which explicitly

allows for offset of “unemployment compensation and any other earnings received[,]” would

violate Luchetti’s constitutional or statutory rights.

         The Supreme Court has opined that “‘clearly established law’ should not be defined ‘at a

high level of generality.’” White v. Pauly, 137 S. Ct. 548, 552 (2017) (quoting al-Kidd, 563 U.S.

at 742). Instead, it “must be ‘particularized’ to the facts of the case.” Id. (quoting Anderson v.


4
 In its order affirming the SPB’s decision in this matter, the state district court relied on Barreras and opined that the
SPB “was authorized to promulgate a rule calling for offsets against back pay, as they did in [Rule] § 1.7.12.23(B).”
See Luchetti, No. D-101-CV-2019-01846, Ord. on NMRA § 1-074 Appeal, at *6 (1st Jud. Dist. N.M. June 9, 2020).

                                                           12
       Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 13 of 16




Creighton, 483 U.S. 635, 640 (1987)). “Otherwise, ‘[p]laintiffs would be able to convert the rule

of qualified immunity . . . into a rule of virtually unqualified liability simply by alleging violation

of extremely abstract rights.’” Id. (quoting Anderson, 483 U.S. at 639). Luchetti has not cited any

clearly established law that would put Defendants on notice that their conduct, as described in

Luchetti’s Second Amended Complaint, would violate his rights under the Fifth or Fourteenth

Amendments or Title VII.

        B.       Luchetti fails to show clearly established law that Defendants’ conduct
                 violated his First Amendment rights.

        Luchetti next contends that offsetting his back pay award under Rule § 1.7.12.23(B)

violated his right to petition the government for redress of grievances. (2d Am. Compl. ¶¶ 42–44; 5

Doc. 42 at 10.) To establish such a claim, Luchetti “must show that (a) he . . . was engaged in

constitutionally protected activity; (b) [Defendants’] actions caused [him] to suffer an injury that

would chill a person of ordinary firmness from continuing to engage in that activity; and

(c) [Defendants’] adverse action was substantially motivated as a response to [Luchetti’s] exercise

of constitutionally protected conduct.” Van Deelen v. Johnson, 497 F.3d 1151, 1155–56 (10th Cir.

2007) (citing Worrell v. Henry, 219 F.3d 1197, 1212 (10th Cir. 2000)). Luchetti argues that the

regulation “penalizes disabled state employees who were terminated wrongfully” by imposing a

penalty on them—the offset of disability benefits—for appealing a wrongful termination. (Doc. 42

at 11.) Even assuming that Luchetti can make out a prima facie claim for retaliation under the First

Amendment, the question becomes whether he has shown authority that would put Defendants on


5
  Luchetti also asserts that his speech touched on matters of “public concern.” (2d Am. Compl. ¶ 43.) It is unclear
whether he makes this statement to establish one element of the Garcetti/Pickering test, which courts apply “[t]o
determine if an employer’s adverse employment action against an employee is an impermissible retaliation under the
First Amendment . . . .” Knopf v. Williams, 884 F.3d 939, 945 (10th Cir. 2018) (citations omitted). Again, however,
Luchetti fails to cite precedent that shows any alleged violation of the First Amendment under this test was clearly
established at the time of Defendants’ conduct.



                                                        13
      Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 14 of 16




notice that the promulgation/enforcement of Rule § 1.7.12.23(B) violated his rights under the First

Amendment. He has not.

       Luchetti cites two cases to show that the law on this issue was clearly established:

Minneapolis Star & Tribune Co. v. Minnesota Commissioner of Revenue, 460 U.S. 575 (1983),

and Simon & Schuster, Inc. v. Members of the New York State Crime Victims Board, 502 U.S. 105

(1991). (See Doc. 42 at 11–13.) In Minneapolis Star & Tribune, the Supreme Court found that the

state had improperly “singled out the press” on which to impose a special “use tax” on paper and

ink products. 460 U.S. at 578, 582. Luchetti argues that Rule § 1.7.12.23(B) singles out employees

who appeal their terminations to the SPB. (Doc. 42 at 12.)

       In Simon & Schuster, the Supreme Court found that a state law, which “require[d] that an

accused or convicted criminal’s income from works describing his crime be deposited in an escrow

account” to be “made available to the victims[,]” imposed an unlawful financial burden based on

the content of the speech. 502 U.S. at 108, 115–16. Luchetti argues that Rule § 1.7.12.23(B) also

imposes a financial burden based on the content of speech—i.e., the regulation allows the state to

offset back pay from an employee who has appealed a wrongful termination.

       These cases refer only to general statements of the law; they are not particularized to the

facts of this lawsuit. Luchetti fails to cite “existing precedent [that has] placed the statutory or

constitutional question beyond debate.” White, 137 S. Ct. at 551 (quotation omitted).

       In sum, the Court finds that because Luchetti fails to cite authority that clearly establishes

the Individual Defendants’ conduct, as described in the Second Amended Complaint, violated his

constitutional or statutory rights, they are entitled to qualified immunity on the claims brought

under 42 U.S.C. § 1983.




                                                14
       Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 15 of 16




V.      Because the Court dismisses Luchetti’s constitutional claims, it declines to exercise
        supplemental jurisdiction over the remaining claims and will remand the lawsuit.

        In addition to his federal claims, Luchetti brought claims under the FATA, the WPA, and

the NMTCA. (2d Am. Compl. ¶¶ 22–36.) Defendants removed the lawsuit pursuant to 28 U.S.C.

§§ 1331 and 1441(a) on the basis of federal question jurisdiction. (See Doc. 1 at 2–3.) “Under 28

U.S.C. § 1367(c)(3), ‘[t]he district courts may decline to exercise supplemental jurisdiction over a

claim . . . if . . . the district court has dismissed all claims over which it has original jurisdiction.’”

Sabeerin v. Fassler, No. 1:16-CV-00497 JCH-LF, 2021 WL 1227726, at *8 (D.N.M. Apr. 1,

2021). Because the Court dismisses the federal claims and the remaining claims are based entirely

on state law, the Court will remand this proceeding to state court for adjudication of those claims.

        THEREFORE,

        IT IS ORDERED that Defendants’ Motion to Dismiss Plaintiff’s Federal Claims (Counts

IV and V) (Doc. 31) is GRANTED. Luchetti voluntarily dismissed his claim under § 1983 against

the SPB and the DOC and his claim under 42 U.S.C. § 1985 against all Defendants. Luchetti fails

to show that the law was clearly established on his remaining § 1983 claims, and the Individual

Defendants are entitled to dismissal on the basis of qualified immunity on Count IV and this claim

is dismissed;

        IT IS FURTHER ORDERED that because the Court declines to exercise supplemental

jurisdiction over Luchetti’s remaining state law claims, Defendants’ Motion to Dismiss Plaintiff’s

State Law claims (Counts I–III) is DENIED AS MOOT;




                                                    15
      Case 1:20-cv-01232-RB-JFR Document 60 Filed 08/25/21 Page 16 of 16




IT IS FURTHER ORDERED that this matter is REMANDED to the First Judicial District

Court, County of Santa Fe, State of New Mexico.




                                          ________________________________
                                          ROBERT C. BRACK
                                          SENIOR U.S. DISTRICT JUDGE




                                             16
